Case 1:19-cv-01780-VSB Document 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

seonoe -- x
DEANNA REISS,
Plaintiff,
-against-
NATIONAL RAILROAD PASSENGER
CORPORATION (AMTRAK),
Defendant.
con neneneeenne a. xX

 

MARK S. LANDMAN, ESQ.

LANDMAN CORSI BELLANIE & FORD P.C.

Attorneys for Defendant

120 Broadway

Suite 1301

New York, New York 10271

Filed 03/20/19 Page 1 of 2

DEMAND FOR
JURY TRIAL

Case No. 1:19-cv-01780 (VSB)

PLEASE TAKE NOTICE that pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure, Plaintiff demands a jury trial in this action.

Dated: Staten Island, New York
March 20, 2019

Yours, etc.,

HOWARD M. FILE, ESQ., P.C.

Attorney for Plaintiff.

ati .

Nay ; fe ee
By. VY Vea \ BS ee

™
£
an’

\

mien

MARTIN RUBENSTEIN, ESQ.

260 Christopher Lane, Suite 102
Staten Island, New York 10314

(718) 494-8800

mirubenstein@hmfesa.com
Case 1:19-cv-01780-VSB Document 8 Filed 03/20/19 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wennee anon au----X
DEANNA REISS, AFFIDAVIT OF
ELECTRONIC FILING
Plaintiff,
Case No. 1:19-cv-01780 (VSB)
-against-
NATIONAL RAILROAD PASSENGER
CORPORATION (AMTRAK),
Defendant.
eee eee eee eee nen eee een neeeneeneneenee xX

STATE OF NEW YORK )
SS.:
COUNTY OF RICHMOND )

MARIA BELLMIER, being duly sworn, deposes and swears:

[ am not a party to the action, am over 18 years of age and am employed by the Law Offices
of Howard M. File, Esq., P.C., 260 Christopher Lane, Suite 102, Staten Island, New York 10314.

On Mach 20, 2019, I served a copy of the within Demand for Jury Trial on the following
attorneys for the respective parties, pursuant to Rule 130-1.1-a. .

TO: MARKS. LANDMAN, ESQ.
LANDMAN CORSI BELLANIE & FORD P.C.
Attorneys for Defendant
120 Broadway
Suite 1301

New York, New York 10271 Hoe: lbw

MARIA BELLMIER

Sworn to before me this
20" day of March 2019

9 a | f ” .
\nwed SN (& ree
Notary. Public”

j a
\ RGARTHS J. RUBENSTEW

: Notary Publi, State of Rew York

Ma, 23-02RU5034601

| Cunlitied in Richmond C

i Compeenstion Exniree 1O/17/18@ 2. e 2a
